DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the following:  
They fail to comply with 37 CFR 1.84(1) because the lines of figure 5 are not sufficiently dense and dark.  
(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.  

 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 11 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because of the following reasons:  
The following terms lack antecedent basis: “the water source” and “the drinking vessel”  (claim 11; consistent terminology should be used throughout the claims).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-9, 12-15, and 17-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016098711, hereinafter ‘711.

    PNG
    media_image1.png
    370
    680
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    434
    473
    media_image2.png
    Greyscale
‘711 teaches an apparatus comprising a housing 22 (see figure 2c); a water inlet (see arrow); a water outlet (see upwardly directed arrow) and a pump having the ability to function as in the last 4 lines of claim 1 to cause continuous ripples on the surface of the water [as in claim 1].  Note that the material acted upon “drinking water” does not limit apparatus claims (MPEP 2115).  Also, the vessel of claim 1 is considered to be an intended use of the apparatus (the claim is not considered to be in combination with a vessel).  However, ‘711 teaches artificial water system facilities.

As for claim 2, the apparatus is submerged beneath the surface of the water.

As for claim 3-5, the apparatus has the ability to function as claimed depending upon the amount of water above the outlets 23a.  ‘711 teaches the creation of gentle ripples or a water hammer.  The portion 24 is localized at the water outlet and the resulting ripples affect the entire surface due to the ripple effect.  

As for claims 7-8, ‘711 also teaches the pump to be a submersible, electric pump that is solar powered (see the English Translation).  

As for claim 9, ‘711 has a structurally ability to be located on a floor section of the vessel.

As for claims 12-14, ‘711 teaches the functional ability to reduce algae in the water and increase oxygen content, and also produces an outlet stream that necessarily breaks the surface tension of the water surface (as easily deduced from figure 2a).

As for claim 15, ‘711 teaches an aeration arrangement including an airline 27. 

As for claim 17, ‘711 teaches vessels including fish and water purification, such that the water within the artificial water system facility would be suitable for drinking by e.g. livestock.  As expanded above, ‘711 also teaches the limitations of claims 18-23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over ‘711 in view of Willinger (U.S. 3,640,516).  ‘711 as expanded above teaches an airline 27 for aeration but doesn’t specify a venturi fitting.  

Willinger teaches a device using in a body of water including an aerator at the outlet of a body that includes a venturi fitting (e.g. 56) at an airline 82 [as in claim 16].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the venturi fitting of Willinger in the invention of ‘711, since Willinger teaches the benefit of drawing the air from the air line into the body of water—therefor enhancing the aeration effect desired by ‘711. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘711 in view of Pacquesi (U.S. 5,249,930).  Pacquesi teaches a filter 30 for filtering water entering an inlet of a pump.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the filter of Pacquesi to filter water entering the inlet of the pump of ‘711, since Pacquesi teaches the benefit of preventing particles from clogging the inlet of the pump (abstract).  

Claims 10-11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over ‘711 in view of McAnally (U.S. 4,744,334).  McAnally teaches a drinking water vessel 80 integrated (as a unit) with a pump 1 that communicates with a source (reservoir 5) [as in claims 10-11 and 24].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the apparatus of ‘711 to communicate with a source and integrated with a vessel as in McAnally, since McAnally teaches the benefit of provide a reservoir for a source water for a vessel (for when ‘711 is an artificial water system).
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778